

113 SRES 421 ATS: Expressing the gratitude and appreciation of the Senate for the acts of heroism and military achievement by the members of the United States Armed Forces who participated in the June 6, 1944, amphibious landing at Normandy, France, and commending them for leadership and valor in an operation that helped bring an end to World War II.
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 421IN THE SENATE OF THE UNITED STATESApril 10, 2014Mr. Boozman (for himself, Ms. Landrieu, Mr. Begich, Mr. Manchin, Mr. Burr, Mr. Chambliss, Mr. Moran, Ms. Murkowski, Mr. Johanns, Mr. Isakson, Mr. Rubio, Mrs. Shaheen, Mr. Shelby, and Mr. Cornyn) submitted the following resolution; which was referred to the Committee on Foreign RelationsMay 20, 2014Reported by Mr. Menendez, without amendmentMay 21, 2014Considered and agreed toRESOLUTIONExpressing the gratitude and appreciation of the Senate for the acts of heroism and military
			 achievement by the members of the United States Armed Forces who
			 participated in the June 6, 1944, amphibious landing at Normandy, France,
			 and commending them for leadership and valor in an operation that helped
			 bring an end to World War II.Whereas June 6, 2014, marks the 70th anniversary of the Allied assault at Normandy, France, by American, British, and Canadian troops,
			 which was known as Operation Overlord;Whereas, before Operation Overlord, the German Army still occupied France and the Nazi government
			 still had access to the raw materials and industrial capacity of Western
			 Europe;Whereas the naval assault phase on Normandy was codenamed Neptune, and the June 6th assault date is referred to as D-Day to denote the day on which the combat attack was initiated;Whereas the D-Day landing was the largest single amphibious assault in history, consisting of
			 approximately 31,000 members of the United States Armed Forces, 153,000
			 members of the Allied Expeditionary Force, 5,000 naval vessels, and more
			 than 11,000 sorties by Allied aircraft;Whereas soldiers of 6 divisions (3 American, 2 British, and 1 Canadian) stormed ashore in 5 main
			 landing areas on beaches in Normandy, which were code-named Utah, Omaha, Gold, Juno, and Sword;Whereas, of the approximately 10,000 Allied casualties incurred on the first day of the landing,
			 more than 6,000 casualties were members of the United States Armed Forces;Whereas the age of the remaining World War II veterans and the gradual disappearance of any
			 living memory of World War II and the Normandy landings make it necessary
			 to increase activities intended to pass on the history of these events,
			 particularly to younger generations;Whereas the young people of Normandy and the United States have displayed unprecedented commitment
			 to and involvement in celebrating the veterans of the Normandy landings
			 and the freedom that they brought with them in 1944;Whereas the significant material remains of the Normandy landing, such as shipwrecks and various
			 items of military equipment found both on the Normandy beaches and at the
			 bottom of the sea in French territorial waters, bear witness to the
			 remarkable material resources used by the Allied Armed Forces to execute
			 the Normandy landings;Whereas 5 Normandy beaches and a number of sites on the Normandy coast, including Pointe du Hoc,
			 were the scene of the Normandy landings, and constitute both now and for
			 all time a unique piece of humanity's world heritage, and a symbol of
			 peace and freedom, whose unspoilt nature, integrity, and authenticity must
			 be protected at all costs; andWhereas the world owes a debt of gratitude to the members of the greatest generation who assumed the task of freeing the world from Nazi and Fascist regimes and restoring liberty to
			 Europe: Now, therefore, be itThat the Senate—(1)recognizes the 70th anniversary of the Allied amphibious landing on D-Day, June 6, 1944, at Normandy, France, during
			 World War II;(2)expresses gratitude and appreciation to the members of the United States Armed Forces who
			 participated in the D-Day operations;(3)thanks the young people of Normandy and the United States for their involvement in recognizing and
			 celebrating the 70th Anniversary of the Normandy landings with the aim of making future generations aware of the acts
			 of heroism and sacrifice performed by the Allied forces;(4)recognizes the efforts of the Government of France and the people of Normandy to preserve, for
			 future generations,
			 the unique world heritage represented by the Normandy beaches and the
			 sunken material remains of the Normandy landing, by inscribing them on the
			 United Nations Educational, Scientific, and Cultural Organization (UNESCO)
			 World Heritage List; and(5)requests the President to issue a proclamation calling on the people of the United States to
			 observe the anniversary with appropriate ceremonies and programs to honor
			 the sacrifices of their fellow countrymen to liberate Europe.